Title: To George Washington from Francis Willis, Jr., 17 October 1773
From: Willis, Francis Jr.
To: Washington, George



Sir
Leesburg October 17th 1773

I was this Day as far as Gooce creek on my way to Mt Vernon but being very much indisposed could not proceed. I would not chuse to give you any trouble except to settle an akcount with me once a Year was I able to advance money for Colo. Fairfax’s Uses. but as I am not I must call upon You for about fifty pounds wich is as small a Sum as will serve between this & Christmas at which time you shall have an acct, This being a Conveniant time for you to Buy Bills for the Colonel I would not chuse to apply was I not under an absolute necessity. I have advanced twenty and some odd pounds and am still oweing some money to a person whose Corn I have purchased, that is going Over to

Redstone & waits my return, theirfore if you find it conveniant to comply with my request I will resque Ten pounds pr the Bearer & should be glad to have the remainder, left for me. I propose down as soon as I able to ride to Belvoir. I must beg leave to trouble you with some business for me at the General Court as I have not any other opportunity I hope you will excuse the freedom of my application, the contents of this letter to Augustine Willis is an application to him for some money which I have a ve[r]y good assureance of receiveing, and should be very much obligd to you in case it is paid to supply the place of the money you leave for me, as perhaps it would better suit Colo. Fairfax’s intrest for me to wait untill Craven Peyton collects as much from this time, £250 is the Sum I expect theirfore I hope I shall not be disappinted of the whole or so much as would prevent your replaceing the money I now want. Mr Willis I beleive puts up at Andersons, I received a line from him a few Days ago where in he informs me that he expects the meeting of the Merchants will not be untill about the 10th next Month. I am Sir Your very obediant Humble Servant

Frans Willis Junr

